PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/428,209
Filing Date: 9 Feb 2017
Appellant(s): Justin Massengale



__________________
Daniel J. Holmander
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 20, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 25, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermans (US PG Pub. 2013/0006654) in view of Ahmad (US Pat. 6,089,974).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hermans and Ahmad, in further view of Kuchta (US Pat. 5,491,121).
Claim 7 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hermans and Ahmad, in further view of Laborde (US PG Pub. 2015/0281949).
Claim 8 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hermans and Ahmad, in further view of Charles US Pat. 5,791,691).
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hermans, Ahmad, and Charles, in further view of March (US PG Pub. 2007/0088564).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hermans, Ahmad, and LaBorde, in further view of Huth (US PG Pub. 2006/0241976).

(2) Response to Argument

Hermans does not fail to teach or suggest at least the claim feature quoted on pg. 12 of the Appellant’s Appeal Brief

The Appellant asserts that the cited references fail to teach “wherein the first cells and the second cells have the same alignment on the first and second paper, respectively, such that when the first paper is placed directly over the second paper, the ICD-10 code of each second cell is located directly under the corresponding clinical term that a health care professional would use to label or classify a condition of each first cell that is related to that ICD-10 code.” (Appellant’s Appeal Brief (hereafter “App. Br.”), pg. 12). The arguments in support of this assertion are not correct.
The Appellant asserts that the difference between the Hermans reference and the claimed application is that the intended use of the two inventions is different (see App. Br., pg. 12, “In other words, the system in Hermans is intended for medical diagnostic by translating a patient’s medical conditions into alphanumeric codes, the codes being able to assist a medical practitioner in quickly reaching a medical diagnosis (Hermans, [0041])”; pg. 13, “In contrast, Appellant’s claimed invention is directed to improving the generation of medical bills” [emphasis removed]).).

In response to applicant's argument that Hermans does not teach the claim limitations because the invention of Hermans is intended for a different use that the claimed invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Because Hermans teaches the ability to translate the diagnostic terms to an alphanumeric code and the ICD-10 system is an alphanumeric code used to document medical diagnoses for billing purposes, the prior art structure of Hermans is capable of performing the intended use. 

Additionally, the Appellant’s arguments are only directed towards each of the references individually and how the combination of references teaches the limitations of the claims. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The secondary reference of Ahmad teaches a system where multiple layers of paper are simultaneously copied, with at least one copy intended for the purposes of processing an insurance claim (see Ahmad, Col. 2, ln. 66 – Col. 3, ln. 9). The purpose of combining the teachings of Hermans with the teachings of Ahmad are recited as helping to efficiently process insurance billings and obtain reimbursements (Ahmad, col. 1, ln. 43-54).
Therefore, the combination of Hermans and Ahmad does teach a system that is capable of copying information from one sheet of paper to another sheet of paper through the use of copy paper for the purposes of medical billing.

Motivation to combine Hermans with Ahmad was provided

The Appellant argues that there is no motivation or rationale to combine the references because “Hermans fails to suggest or teach combining its invention with any financial system….” (App. Br., pg. 13). This argument is not correct.
The purpose of combining the references is because the Hermans reference fails to teach all of the limitations of the claims. When trying to make a determination of obviousness, the following basic factual inquiries must be determined: (a) determining the scope and content of the prior art; (b) ascertaining the differences between the claimed invention and the prior art; and (c) resolving the level of ordinary skill in the art. (MPEP 2141.II). Further, any determination of obviousness must be supported by factual findings, which include “some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP 2143.I.G). 
In the rejection, it identified what was taught by the Hermans reference (Non-Final Rejection dated August 25, 2021 (hereinafter referred to as “Office Action”, pg. 4-9). Then the rejection identifies what the differences between the Hermans reference and the claimed invention (Office Action, pg. 9). Then, the rejection states what is taught by the secondary reference (Office Action, pg. 10-11), and supports the combination by using some teaching, suggestion, or motivation found in the prior art (Office Action, pg. 11).
Hermans teaches a system that copies markings on one sheet of paper to another sheet of paper using copy paper in order to transcribe diagnostic terms to an alphanumeric code (Hermans, par. [0015], [0017]). Ahmad teaches a system that copies markings on one sheet of paper to another sheet of paper for the purposes of submitting the information to an insurance company for reimbursement (Ahmad, Col. 2, ln. 66 – Col. 3, ln. 9). The rejection then states that it would have been obvious to one having ordinary skill in the art to submit one of the copied sheets of paper to an insurance company because “it aids in the efficient recording and storing patient data, which can help in efficiently processing insurance billings and obtaining reimbursements” (Office Action, pg. 11 citing Ahmad, Col. 1, ln. 43-54).
This provides the necessary factual findings in order to support a determination of obviousness.

With respect to the arguments presented on pg. 14 of the App. Br., these arguments are directed towards specific differences that could possibly exist in situations where the sheets were misused, conditions were misclassified or misdiagnosed, or the coding system was modified. These arguments are not relevant to the rejection that was made.
The argument specifically states that, because there is no functional relationship between the specific use of the ICD-10 codes AND the paper on which the ICD-10 codes are written (i.e., the ICD-10 code is not functionally or structurally related to the associated physical substrate), the specific use of ICD-10 codes is a non-functional descriptive limitation (MPEP 2111.05, see Office Action, pg. 4, which states that the ICD-10 codes are considered non-functional, descriptive limitations). Because the use of the ICD-10 codes is not functional, they are given little to no patentable weight (MPEP 2111.05).
Further, in the case of any assertion that the ICD-10 codes are functional because they are used by the billing department or the insurance companies, such assertions would be based on limitations that are not claimed (MPEP 2145.VI). There is no positive recitation of any use of the ICD-10 codes recited in the claimed invention beyond their existence on the second sheet of paper.
The arguments based on the specific description of ICD-10 codes and/or their inherent advantages over the alphanumeric codes described in the Hermans reference are reciting differences between the prior art and limitations that are either non-functional, descriptive limitations (MPEP 2111.05) or limitations that are not claimed (MPEP 2145.VI). Therefore, these arguments are not sufficient to show that the cited combination of references fail to teach all the limitations of the claims.
For at least the foregoing reasons, the arguments based on there being no motivation to combine references are not correct, and the 103 rejections should be sustained.

Charles, in combination with Hermans and Ahmad, teaches the claim limitations

The Appellant asserts that Charles, in combination with Hermans and Ahmad fails to teach the limitations of claim 8.
Appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Appellant’s arguments fail to show how the Charles reference in combination with the Hermans and Ahmad references fails to teach the limitations of claim 8. 
To the extent that the arguments against the Charles reference and the rejection of claim 8 are based on the Hermans and Ahmad references not teaching the limitations of claim 1, the arguments provided above in response to arguments i) and ii) show that those arguments are not correct. Therefore, without any further showings, the arguments against the combination of references in claim 8 are similarly not correct.


The Appellant asserts that there was no motivation provided to combine the references (App. Br., pg. 13-14). The arguments in support of this assertion are not correct.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
Conferees:
/JOHN P GO/Primary Examiner, Art Unit 3686           
                                                                                                                                                                                             
/Vincent Millin/
Appeal Practice Specialist





{ 3 }

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.